Exhibit 10.3

12/29/08

CMGI @VENTURES IV, LLC

AMENDMENT TO

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

(Transfer Amendment dated as of December 29, 2008)

THIS AMENDMENT, dated as of December 29, 2008 (the “Transfer Date”), to the
Amended and Restated Limited Liability Company Agreement dated as of July 27,
2001 (as amended and in effect from time to time, the “LLC Agreement”), of CMGI
@Ventures IV, LLC, a Delaware limited liability company (the “LLC”), is by and
among Peter Mills and Marc Poirier (each of whom is a Class B Member of the LLC,
and who, together, constitute Two-Thirds in Number of the Class B Members), and
CMG @ Ventures Capital Corp. (the sole Class A Member of the LLC), @Ventures
Partners III, LLC, a Delaware limited liability company (the “Transferor”), and
each of the Transferees identified on Exhibit A attached hereto (each
individually, a “Transferee” and collectively, the “Transferees”). Capitalized
terms used herein, and not otherwise defined herein, shall have the respective
meanings ascribed to them in the LLC Agreement.

WHEREAS, as of the date hereof, the Transferor is a Former Profit Member (Class
B) of the LLC, with a 0% Percentage Interest, but with an Investment Percentage
Interest in certain of the Investments and Follow-on Investments previously made
by the LLC (the “Interest”) (which Interest was acquired by the Transferor from
Brad Garlinghouse);

WHEREAS, the Transferor desires to assign its entire right, title and interest
in and to the Interest to the Transferees (in the respective proportions
specified on Exhibit A attached hereto);

WHEREAS, pursuant to, and in accordance with, Section 8.01 of the LLC Agreement,
the Class A Member and Two-Thirds in Number of the Class B Members have
consented to such proposed transfer and to the admission of the Transferees to
the LLC as substitute Members in respect of their respective shares of the
Interest; and

WHEREAS, following such transfer, the Transferor shall have no further right or
interest in and to the LLC, and shall withdraw therefrom; and

WHEREAS, the parties to this Amendment desire to amend the LLC Agreement to
reflect such transfers, admissions and withdrawal.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and in consideration of the agreements
hereinafter set forth, the Agreement is hereby amended as follows:

1. Assignment. Effective as of the Transfer Date, the Transferor hereby assigns
and transfers all of Transferor’s interest in the Interest to the Transferees,
in the respective proportions specified on Exhibit A attached hereto. This
assignment includes all rights of the Transferor under and with respect to the
LLC Agreement. The Transferor hereby withdraws from the LLC, and hereby
acknowledges that it is not entitled to any distributions from the LLC.



--------------------------------------------------------------------------------

2. Assumption. Each Transferee, by his or its execution and delivery of this
Amendment, (a) hereby acknowledges receipt of a copy of the LLC Agreement and
agrees to be bound by all of the covenants, terms and conditions of the LLC
Agreement, (b) hereby agrees to perform all of the obligations arising under the
LLC Agreement from and after the date hereof with respect to the portion of the
Interest assigned to him or it hereby, including without limitation, obligations
to make capital contributions, if any, and (c) hereby ratifies and confirms all
actions taken by the LLC to date. For purposes of maintaining the Members’
Capital Accounts, and for federal, state and local income tax purposes, the
effective date of transfer will be Transfer Date.

3. Amendment to Schedules A and B. Schedules A and B to the Agreement are hereby
deleted, and Schedules A and B attached hereto are substituted therefor, in
order to reflect, effective as of the Transfer Date, the assignment and
transfers described in Section 1 of this Amendment.

4. Certain Representations of Transferees. Each Transferee hereby severally
represents and warrants to the Transferor, the LLC, the Class A Member and the
Class B Members that:

(a) This Agreement has been duly and validly executed and delivered by or on
behalf of such Transferee and such execution and delivery have been duly
authorized by all necessary action (trust, partnership, corporate, limited
liability company or otherwise, if applicable) of such Transferee.

(b) It is acquiring the Interest for its own account for investment, and not
with a view to the distribution thereof, and will not assign, transfer, pledge
or hypothecate its interest in the LLC except in accordance with the provisions
of the LLC Agreement.

(c) Such Transferee hereby acknowledges that the interest in the LLC acquired by
him or it pursuant hereto is subject to restrictions on transfer contained in
the LLC Agreement and imposed by applicable state and federal securities laws on
unregistered securities, and the Transferees shall abide by such restrictions.
Such Transferee understands and agrees that the Interest has not been registered
under the Securities Act of 1933, as amended, the Interest may not be
transferred unless registered under such Act (or unless an exemption from such
registration is available), and the LLC is not obligated and does not intend to
make any such registration or file any reports with state or federal securities
regulators to enable such Transferee to transfer its interest in the LLC.

(d) Such Transferee understands that the LLC will not register as an investment
company under the Investment Company Act of 1940, as amended (the “Investment
Company Act”), and in that regard, such Transferee hereby certifies that:

(i) It will hold its share of the Interest for its own account and not for the
direct or indirect account or benefit of any other person or entity (in
particular but not by way of limitation, such Transferee is not acting as a
total return swap counterparty or other form of financial intermediary); and

 

- 2 -



--------------------------------------------------------------------------------

(ii) Such Transferee is not acting jointly or otherwise in concert with any
other person or entity in connection with its acquisition of its share of the
Interest and the Transferee, in acquiring such share the Interest, is not doing
so as part of a “company” as defined in Section 2(a)(8) of the Investment
Company Act.

(e) Such Transferee is an “Accredited Investor” (as that term is defined in
Regulation D promulgated under the Securities Act of 1933, as amended).

5. Transferor’s Representations and Warranties. The Transferor represents and
warrants to the Transferee, the Class A Member, the Class B Members, and the LLC
that:

(a) This Agreement constitutes a valid and binding obligation of the Transferor,
enforceable against it in accordance with its terms,

(b) Subject to the terms of the LLC Agreement, the Transferor has good and
marketable title to the Interest, free and clear of any liens or claims by
others.

(c) This Agreement has been duly and validly executed and delivered by the
Transferor and such execution and delivery have been duly authorized by all
necessary action of the Transferor.

(d) The assignment of the Interest by the Transferor hereunder will not violate
any agreement or instrument to which the Transferor is a party or by which it is
bound or result in the creation or imposition of any lien or claim on the
Interest.

6. Transferor and Transferee Representations. Each of the Transferor and each
Transferee hereby severally represents and warrants to the Class A Member, the
Class B Members and the LLC as follows:

(a) The transfer of the Interest contemplated by this Agreement will not be
effected on or through (i) a United States national, regional or local
securities exchange, (ii) a foreign securities exchange or (iii) an interdealer
quotation system that regularly disseminates firm buy or sell quotations by
identified brokers or dealers (including, without limitation, Nasdaq); and

(b) Neither the Transferor nor any Transferee is, and the transfer of the
Interest will not be made by, through or on behalf of (i) a person or entity,
such as a broker or a dealer, making a market in interests in the LLC, or (ii) a
person or entity who makes available to the public bid or offer quotes with
respect to interests in the LLC.

7. Ratification. In all other respects, the LLC Agreement is hereby ratified and
confirmed.

 

- 3 -



--------------------------------------------------------------------------------

8. Miscellaneous

(a) The Transferor and each Transferee agree to execute any further instruments
and perform any further acts which are or may become reasonably necessary to
carry out the intent of this Agreement or are reasonably requested by the LLC to
complete the substitution of the Transferees as Profits Members of the LLC.

(b) This Agreement shall be governed by and construed under the laws of the
State of Delaware.

(c) The representations and warranties of the Transferor and the Transferees
shall remain in full force and effect following the transfer of the Interest and
the admission of Transferees as Members, and the LLC, the Class A Member and
each Class B Member may rely on all such representations and warranties.

(d) This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

(e) Capitalized terms used herein, and not otherwise defined herein, shall have
the respective meanings ascribed thereto in the LLC Agreement.

[Signature page follows.]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, constituting all of the Class A Members and
a Two-Thirds in Number of the Class B Members, the Transferor and the
Transferees, have hereunto set their respective hands and seals as of the day
first above written.

 

CLASS A MEMBER: CMG @VENTURES CAPITAL CORP. By:  

/s/    Peter L. Gray

Name:   Peter L. Gray Title:   Secretary CLASS B MEMBERS:

/s/    Peter H. Mills

Peter H. Mills

/s/    Marc D. Poirier

Marc D. Poirier TRANSFEROR: @VENTURES PARTNERS III, LLC By:  

/s/    Marc D. Poirier

Name:   Marc D. Poirier Title:   Member TRANSFEREES: CMG @VENTURES CAPITAL CORP.
By:  

/s/    Peter L. Gray

Name:   Peter L. Gray Title:   Secretary

 

- 5 -



--------------------------------------------------------------------------------

/s/    David Wetherell

David Wetherell PALM IRREVOCABLE TRUST: By:  

/s/    Peter H. Mills

Name:   Title:  

/s/    Marc D. Poirier

Marc D. Poirier

/s/    David Nerrow

David Nerrow

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT A

TRANSFEREES AND SHARES OF THE INTEREST

 

Name

   Percentage of
Interest to be
Transferred to
Transferee  

CMG @Ventures Capital Corp.

   10.00 %

David Wetherell

   36.01 %

Palm Irrevocable Trust

   36.01 %

Marc Poirier

   8.99 %

David Nerrow

   8.99 %

 

- 7 -